Case: 4:19-cr-00966-SRC Doc. #: 79 Filed: 06/08/20 Page: 1 of 3 PageID #: 138



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


 UNITED STATES OF AMERICA                            )
                                                     )     Case No.: 4:19-cr-00966-SRC-SPM-2
                                    Plaintiffs,      )
                                                     )
 v.                                                  )
                                                     )
 ERRICK ROACH,                                       )
                                                     )
                                    Defendant.       )


                       RENEWED MOTION FOR RECONSIDERATION
                              OF PRE-TRIAL RELEASE

         COMES NOW, Defendant, Errick Roach, by and through his counsel, Ryan M. Smith,

 and hereby moves this Honorable Court to reconsider the pre-trial release of Defendant Roach

 (hereinafter “Defendant”). As grounds for this motion counsel for defendant states the following.

         1.   This Honorable Court has ordered that Defendant be detained pending trial pursuant

 to 18 U.S.C. § 3142(f)(2).

         2.   Defendant is charged with three offenses under 18 U.S.C. §§ 2119, and three

 offenses under 18 U.S.C. §§ 924(c) (Counts 1, 2, 3, 4, 7, and 8 of Indictment).

         3.   This cause is not yet set for trial.

         4.   Counsel for Defendant has provided alibi defense information to the Government

 regarding each of the carjackings for which Defendant has been charged.

         5.   Given the alibi evidence, Defendant believes a bond with house arrest would be the

 least restrictive detention for Defendant under the circumstances, while recognizing the need to

 protect the public given the seriousness of the crimes alleged.

         6.   The Government does not oppose Defendant’s motion for reconsideration of bond.

         7.   Defendant has been held in custody without bond for over six months.

         8.   Defendant has no record of prior criminal convictions.



                                                     1
Case: 4:19-cr-00966-SRC Doc. #: 79 Filed: 06/08/20 Page: 2 of 3 PageID #: 139



         9.   Defendant, a full-time college student at Harris Stowe State University, has no

 financial assets of his own.

         10. Defendant has significant ties to the Eastern District of Missouri as all his close and

 personal family members reside in the St. Louis, Missouri area (including but not limited to:

 mother, siblings, aunts, uncles, cousins, and grandparents).

         11. Defendant has never possessed a U.S. passport, and has never traveled outside of the

 United States.

         12. If released pending trial Defendant would reside with his family who reside within

 the St. Louis, Missouri Area. Further, Defendant is willing and capable of subjecting to house

 arrest with permitted travel to/from his residence, HSSU Campus, court, undersigned counsel’s

 office, and medical appointments (as/if necessary).

         13. The aforementioned conditions would reasonably assure the safety of the public.

         14. This request is made for good cause shown.

         WHEREFORE, counsel requests Defendant Errick Roach be granted bond with house

 arrest, pending trial, and for any such further as this Honorable Court deems just and proper under

 the circumstances.


                                                   Respectfully Submitted,


                                                   /s/ Ryan M. Smith_____________
                                                   Ryan M. Smith #59928MO
                                                   SMITH BROWN, L.L.C.
                                                   11520 St. Charles Rock Rd., Ste 215
                                                   St. Louis, MO 63044
                                                   (314) 467-0527 (telephone)
                                                   (314) 863-5337 (facsimile)
                                                   rsmith@smithbrownllc.com




                                                  2
Case: 4:19-cr-00966-SRC Doc. #: 79 Filed: 06/08/20 Page: 3 of 3 PageID #: 140




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies a copy of the foregoing was electronically filed with the
 Court for service by means of Notice of Electronic filing on this _8th_ day of __June______,
 2020, upon:

 U.S. Attorney’s Office
 Eastern District of Missouri
 Assistant U.S. Attorney Allison H. Behrens
 111 S. Tenth Street, 20th Floor
 St. Louis, MO 63102
 Allison.behrens@usdoj.gov
                                                  /s/ Ryan M. Smith_____________




                                                 3
